Citation Nr: 1806522	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for sleep apnea. 

3.  Whether new and material evidence has been received to reopen service connection for seizures, and if so, whether service connection is warranted.   

4.  Whether new and material evidence has been received to reopen service connection for right knee disability and if so, whether service connection is warranted.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 2005.   

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

Before reaching the merits of the claim for service connection for seizures and a right knee disability, the Board must consider the matter of reopening of the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) on August 2017.  A transcript of this hearing is associated with the record.   

The Veteran has submitted a waiver of the Agency of Original Jurisdiction (AOJ) consideration of additional pertinent evidence pursuant to 38 C.F.R. § 20.1304 (2017) in August 2017.  

The issues of service connection for sleep apnea, a right knee disability, and seizures are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease is etiologically related to service.

2.  An April 2005 RO rating decision denied service connection for a right knee disability and seizures on the basis that there was no evidence of a current disability and there were no symptoms, treatment or diagnosis in active service.  

3.  Evidence received since the April 2005 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claims for service connection for seizures and a right knee disability.     

CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease are met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The evidence received subsequent to the April 2005 rating decision is new and material and the claim for service connection for seizures is reopened.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  The evidence received subsequent to the April 2005 rating decision is new and material and the claim for service connection for a right knee disability is reopened.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in October 2011 and November 2011.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  The Board further finds that VA made reasonable efforts to assist the Veteran and VA's duty to assist the Veteran has been met.  

2.  Legal Criteria:  Service Connection and New and Material Evidence 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease and other organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Additionally where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.   In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C. §§ 7103 (a), 7104; 38 C.F.R. § 20.1100.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).


3.  Analysis:  Service Connection for coronary artery disease.   

The Veteran asserts that service connection is warranted for coronary artery disease.  He asserts that he was seen in sick call for heart problems and a catherization was performed.  He stated that since service discharge, he was found to have a significant blockage which required an angioplasty and placement of a stent.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current coronary artery disease is etiologically related to active military service.  

Service treatment records show that on enlistment examination in December 1984, examination of the heart and cardiovascular system was normal.  An April 1985 service treatment record indicates that the Veteran sought treatment for pain in the right chest.  The diagnosis was musculoskeletal pain in the chest.  At an inservice examination in April 1991, the Veteran reported "yes" when asked if he had chest pain or pressure.  Examination of the heart and chest was normal.  In-service examination reports dated in April 1996 and July 2001 indicate that examination of the heart and cardiovascular system was normal.  In service chest x-ray examinations were normal in March 1991, May 1999, and July 2001.  

A July 2003 treatment record indicates that the Veteran reported having chest pain and stomach problems after eating.  A January 2004 treatment record indicates that the Veteran reported having chest pains and heartburn.  The assessment in pertinent part was gastro-esophageal reflux disease and Prevacid was prescribed.  A March 2004 service treatment record shows that the Veteran complained of right sided chest pain that lasted 15 minutes and comes on for no reason, and was resolved with Prevacid.  Examination was normal and the assessment was depression/anxiety.  

During active service, in June 2004, the Veteran was hospitalized with symptoms of chest pain.  He presented with chest pain for 2 days and the pain was located over the right pectoral region and radiated to the right axillary region and this occurred when the Veteran was exercising on his treadmill.  The Veteran underwent a cardiac catherization and no coronary artery disease was found.  The discharge diagnosis was non cardiac chest pain and an additional diagnosis was gastroesophageal reflux disease.  The Veteran was discharged to home.    

A September 2004 report of medical history indicates that the veteran reported yes when asked if he had chest pain.  Chest x-ray examination was normal and no acute cardiovascular process was identified.   

The Veteran underwent a VA examination in November 2004 prior to discharge from service.  The Veteran did not report any symptoms or complaints pertinent to the cardiovascular system other than hypertension. The VA examiner noted that the service treatment records did not show treatment or diagnosis of hypertension.  Examination of the cardiovascular system was negative.  The VA examiner stated that a diagnosis of hypertension was not made and the Veteran was normotensive.  The report does not show a diagnosis of coronary artery disease.  The Veteran separated from active service in January 2005.  

Review of the record shows that coronary artery disease was first diagnosed in March 2011, over six years after service separation.  In January 2009, the Veteran underwent a stress myocardial perfusion exam treadmill test after symptoms of shortness of breath and near syncope.  The findings were no evidence of stress induced reversible perfusion abnormalities to suggest myocardial ischemia. Hospital records dated in March 2011 indicate that the Veteran presented with chest discomfort and dyspnea.  He underwent a left heart catherization and an angioplasty and a stent was placed in the mid left anterior descending artery.   

With respect to medical opinion evidence, the evidence against the claim consists of the report of a December 2012 VA medical opinion.  The VA examiner reviewed the Veteran's medical history including the service treatment records, the VA and private treatment records, and diagnostic tests reports, and examined the Veteran before rendering the medical opinion.  The VA examiner cited to the medical evidence and facts which supported the medical conclusion that the Veteran's current coronary artery disease is not related to active service.  

The medical opinion evidence in favor of the claim consists of a January 2013 medical opinion by Dr. P.V., the Veteran's primary care provider.  That provider stated that the Veteran has a diagnosis of coronary artery disease which was a slowly developing process in 2011.  Dr. P.V. noted that the Veteran required stenting at that time; however his plaques had been forming for years prior.  Dr. P.V. stated that the Veteran had documented hyperlipidemia and treatment as far back as 2000 in records available and the coronary artery disease is service-connected.  

In a July 2014 medical opinion, Dr. P.V. stated that review of the military records available in her office show that the Veteran had a diagnosis of hyperlipidemia in 2002 while in active duty.  He was treated with statin therapy for several years but did not maintain goal cholesterol with the prescribed doses and medications.  Dr. P.V. stated that it was noted that the Veteran had elevated blood pressure readings on visits in October 2002, December 2002, January 2003 and July 2003 but these were not addressed.  Dr. P.V. indicated that it is well known that hyperlipidemia and elevated blood pressure are contributing factors in the long-term development of heart disease.  Dr. P.V. further stated that although that Veteran had a clear cardiac catheterization in 2004, persistently elevated cholesterol in the presence of high blood pressure will form plaques over time and likely contribute to the development of coronary artery disease. 

After reviewing the medical opinions for and against the claim, the Board is unable to ascribe greater probative value to one over the other.  Both are accompanied by rationales which have a basis in the Veteran's medical history. 

In short, the Board finds that the evidence in favor of the claim is in equipoise with that against the claim.  Accordingly, service connection is warranted.





4.  Analysis:  Whether New and Material Evidence has been received to Reopen Service Connection for a Seizure Disorder.    

An April 2005 RO rating decision denied service connection for seizures on the basis that there was no evidence of a chronic seizure disorder in active service or evidence of a current chronic disability.  The RO indicated that the Veteran asserted that he had a seizure disorder due to an allergic reaction to aspirin in active service.  The RO noted that the service treatment records show that this event occurred in 1999, the Veteran passed out, and the diagnosis was an acute episode.  The RO noted that no seizure activity was noted, a CT scan of the brain was normal, and there were no further reactions noted in the record.  The RO stated that upon VA examination in October 2004, no seizure activity was noted, neurological exam was normal and negative for seizure activity, and a diagnosis of a chronic seizure disorder was nor made.  The evidence of record at the time of the April 2005 decision consisted of the October 2004 VA examination report and the Veteran's service treatment records.  

The Veteran was notified of the April 2005 rating decision and he did not file a timely appeal, and no new and material evidence was received within a year of the decision.  Therefore, the April 2005 decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In July 2011, the Veteran applied to reopen the previously denied claim for service connection for seizures.  The additional evidence received in support of the claim includes records from Dr. Burnham, of M. Neurology.  Dr. Burnham indicated that the Veteran complained of 3 episodes of syncope, one each year over the last 3 years.  The Veteran underwent neurologic examination.  The impression, in pertinent part, was 3 episodes of stereo typical neurologic symptoms with loss of consciousness or alteration in level of alertness most in keeping with partial complex versus nonconvulsive generalized epilepsy, an underlying structural etiology will be excluded; chronic daily migraines without aura, without medication over use cephalgia; and remote history in 1997 with an aphylactic reaction with secondary generalized tonic-clonic seizure.  He was started on Topamax.  Followup records dated a week later indicate that the Veteran did not have a recurrence of events and was tolerating Topamax well.  The impression was stable partial complex seizure disorder suspect.  The Veteran was advised to continue with the Topamax hydration and was to followup in three months.  In a July 2014 statement, Dr. P.V., the Veteran's primary care provider, stated that there was a possibility that the Veteran had a seizure disorders as far back as 1999 and the reaction to the aspirin provoked an existing condition.  At the videoconference hearing before the Board in August 2017, the Veteran stated that he was currently taking seizure medication.    

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The evidence discussed above is new since this evidence is neither cumulative nor redundant of the evidence that was of record in April 2005.  This evidence is also material because this medical evidence tends to show that the Veteran currently has a seizure disorder and he is being treated with medication.  This evidence tends to show that there may be a relationship between the current seizure disorder and the event in active service.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of a current disability and a possible relationship to active service.  Thus, the Board finds that this evidence is new and material and the claim for service connection is reopened.

The issue of service connection for seizures is discussed in the remand below.  

5.  Analysis:  Whether New and Material Evidence has been received to Reopen Service Connection for a Right Knee Disability.     

An April 2005 RO rating decision denied service connection for a right knee disability on the basis that the evidence failed to show a chronic right knee disability existed was no evidence of a current disability and the service medical evidence was negative for any complaints, treatment, or diagnosis of a chronic right knee disability.  The RO further indicated that on VA examination before the Veteran's discharge, the Veteran reported having right knee pain but after examination, the VA examiner concluded that there was insufficient evidence to warrant a diagnosis of a right knee disability.  The evidence of record at the time of the April 2005 decision consisted of VA examination report dated in October 2004 and the Veteran's service treatment records.  

The Veteran was notified of the April 2005 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the decision.  The April 2005 decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In July 2011, the Veteran applied to reopen the previously denied claim for service connection for a right knee disability.  The additional evidence received in support of the claim includes a July 2010 VA treatment record which indicates that the Veteran reported that his right knee gives out when walking.  The assessment was right knee instability.  An MRI was ordered.  The July 2010 MRI of the right knee revealed distal quadriceps tendinosis, geographic bone marrow edema involving the lateral femoral condyle and proximal fibula, and multi-lobulated/septated partially decompressed Baker's cyst.  In an August 2011 statement, the Veteran stated that while in service, he injured his right knee when landing when jumping out of planes, from rolling, and from all the training.  He stated that he had tendonitis of the right knee.  At the videoconference hearing before the Board in August 2017, the Veteran stated that he started having issues with his right knee when he was in light infantry and he self-medicated.    

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The evidence described above is new since this evidence is neither cumulative nor redundant of the evidence that was of record in April 2005.  This evidence is also material because this evidence tends to show that the Veteran sustained injury to the right knee in active service and he current has abnormalities of the right knee as per the MRI in July 2010.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of an inservice event and a current disability or findings.  Thus, the Board finds that this evidence is new and material and the claim for service connection is reopened.

The issue of service connection for a right knee disability is discussed in the remand below.  
ORDER

Entitlement to service connection for coronary artery disease is granted. 

New and material evidence has been received to reopen the claim of service connection for right knee disability.     

New and material evidence has been received to reopen the claim of service connection for seizures.     

Entitlement to service connection for seizures is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012). 

Regarding the claim for service connection for a right knee disability, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Review of the record shows that the Veteran described knee injuries and symptoms in active service.  There is evidence of current right knee findings upon the July 2010 MRI.  Thus, the Board finds that a medical opinion and examination are necessary to determine whether the Veteran has a current right knee disability that was incurred in or is related to active service.  

Regarding the claim for service connection for a seizure disorder, the Board finds that the AOJ should make an attempt to obtain records for treatment of the seizures.  The Veteran started that he is currently on seizure medication.  The record shows that the Veteran was evaluated by Dr. Burnham of M. Neurology and the most recent records in the file are dated in 2011.  The AOJ should contact the Veteran and request the Veteran to provide sufficient information and necessary authorization so that the AOJ may make an attempt to obtain copies of the treatment records from Dr. Burnham and any other neurologist who treated the Veteran for a seizure disorder and currently prescribes the seizure medication.  VA has a duty to seek these records.  38 U.S.C. § 5103A (b)(1). 

In light of the newly submitted relevant evidence, the Board finds that a medical opinion and examination are necessary to determine whether the Veteran has a current seizure disorder that was incurred in or is related to active service.  

Review of the record reveals that a February 2014 Ischemic Heart Disease Disability Benefits Questionnaire indicates that obstructive sleep apnea was diagnosed in February 2004.  Records of this diagnosis are not part of the file.  The AOJ should contact the Veteran and request documentation of this diagnosis to include submission of any sleep study reports dated in 2004 or identification of the source of these records.  The records, if they exist, are relevant to the claim because this would establish a diagnosis of sleep apnea in active service.  VA has a duty to seek these records.  38 U.S.C. § 5103A (b)(1).

On remand, the AOJ should also obtain copies of any outstanding VA treatment records showing treatment of sleep apnea, a right knee disability, and seizures from the VA Healthcare System dated since December 2012.  38 U.S.C. § 5103A (b)(1).

The Board notes that in a September 2017 claim, the Veteran filed a claim for service connection for post traumatic stress disorder (PTSD) and he asserted that the claimed sleep apnea was secondary to PTSD.  The claim for service connection for sleep apnea is inextricably intertwined with the new service connection claim for PTSD.  Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issue.  The Board also finds that a remand is required for readjudication of the service connection for sleep apnea claim in the first instance since the secondary service connection theory has not been addressed by the AOJ.  Due process requires that the first adjudication must be made by the AOJ.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records showing treatment of the right knee disability, sleep apnea and seizures from the VA Healthcare System dated since December 2012.   

2.  Contact the Veteran by letter and ask him to submit documentation of the sleep apnea diagnosis in 2004 to include submission of any sleep study reports dated in 2004 or identify the source of these records and provide sufficient information and necessary authorization so that the AOJ may make an attempt to obtain copies of these records.  

Contact the Veteran and request the Veteran to provide sufficient information and necessary authorization so that the AOJ may make an attempt to obtain copies of the treatment records from Dr. Burnham and any other neurologist who treated the Veteran for a seizure disorder and currently prescribes the seizure medication.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

3.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding the nature and etiology of the claimed right knee disability.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should report all current right knee diagnoses.  The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability had its onset during service or is otherwise due to or related to injury, symptoms, or other event of the Veteran's period of active service.

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.  

4.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding the nature and etiology of the seizure disorder.   

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should report all current diagnoses.  The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current seizure disorder had its onset during service or is otherwise due to or related to injury, symptoms, or other event of the Veteran's period of active service.

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.  

5.  Thereafter, readjudicate the Veteran's claim for service connection for a right knee disability, seizures, and sleep apnea.  Consider service connection for sleep apnea on a direct and secondary basis to include as secondary to the claimed PTSD.  If the benefit on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


